ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 16 June 2022 are entered.
	Claims 1, 12, and 14-22 have been canceled. Claims 2-11, 13, and 23-26 are pending, claims 13 and 24 are withdrawn, and claims 2-11, 23, and 26 are being examined on the merits.
	The rejection of claims 2-12, 14-21, and 23 under 35 U.S.C. 103 over ‘913 and ‘795 is withdrawn in light of the amendment and remarks filed 16 June 2022.

Election/Restrictions
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 26 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROSEMARIE WILK-ORESCAN on 28 June 2022.

The application has been amended as follows: 
Claim 1 remains canceled as previously presented.
Claims 2-11 are allowed as previously presented. 
Claim 12 remains canceled as previously presented.
13. (Currently amended) A method comprising: treatingeffective amount of a pharmaceutical composition according to claim 5 is administered to the subject in need of such method.
Claims 14-22 remain canceled as previously presented.
Claims 23-25 are allowed as previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is the WO 2017/032795 A1 art as previously cited, which recites various mutations to insulin including B3E, B26E, B27E, B28E, and desB30. The ‘795 art does not disclose an A9E or A9D variant, which was found in the cited USP 5,6128,913. In neither ‘795 or ‘913 is any indication provided that the mutations when combined lead to an insulin analog with an affinity for the insulin receptor of at least 30% of human insulin and a chemical and/or physical stability with absence of particle formation for at least 30 days. The only data on such affinity and stability comes from ‘795, which does not concern the same base analogs as claimed but rather those with acylated amino acids. There would be no reasonable expectation from the ‘795 art or other prior art that the four claimed insulin analogs would by necessity possess the claimed properties regarding insulin receptor affinity and chemical and/or physical stability. The Examiner also considers the Applicants’’ previous Declaration under 37 C.F.R. 1.132 in light of the amendment as filed. Accordingly, the claimed analogs and compositions thereof are determined to be novel and unobvious.
As the rejoined methods are for treatment of diabetes, which is the known usage of any insulin analog, and utilize the same insulin analogs, those methods are novel and unobvious. Since the insulin analogs are utilized in their known application, the methods also satisfy 35 U.S.C. 101 and 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                              /SUDHAKAR KATAKAM/      Primary Examiner, Art Unit 1658